DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 11/23/20 has been entered.  Claims 1, 5, 17, 24 and 32 are amended.  Claims 5 and 19 are canceled.  Claims 6- 9, 14, 21, 26 and 29 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1, 4- 5, 11- 13, 16- 17, 20, 23- 25, 27- 28 and 30- 32 are being addressed in this Action.
Response to Arguments
Applicant’s amendment canceling claims 3 and 19 obviates the rejection of these claims under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 8/21/20.
Applicant’s amendment to claims 5 and 24 are acknowledged, but they do not address the issues for which they were rejected under 35 U.S.C. 112(b) in the Non-Final Office Action, mailed 8/21/20.  The rejection is reiterated below.
Applicant’s amendment to claim 32 acknowledged, but it does not address the issues for which it was rejected under 35 U.S.C. 112(b) in the Non-Final Office Action, mailed 8/21/20.  The rejection is reiterated below.
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 


    PNG
    media_image1.png
    398
    719
    media_image1.png
    Greyscale

The Office respectfully submits that applicant’s argument is not commensurate with the scope of the claims.  Applicant’s argument on p. 9 of the Remarks, filed 11/23/20 treats the term “transition” as a verb (“so the shoulder portions cannot then transition the first diameter of the body portion (26, 42) to the second diameter of the two seal portions (22, 26).”  However, independent claims 1, 17 and 32 describe two shoulder portions, each “defining a transition between the first diameter of the body portion and the second diameter of the two seal portions,” wherein “transition” is treated 
As best understood from the Specification and drawings, the element of applicant’s device that is changing or transitioning is the diameter, and as such, the Office respectfully submits that reciting two shoulder portions wherein each of the two shoulder portions has an intermediate diameter that transitions from the first diameter of the body portion to the second diameter of the two seal portions more closely matches the intent inferred from applicant’s Remarks.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 24 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 5 recites the limitation, “a substantial portion of at least one of the two shoulders.”  However because claim 1 recites “at least one of the two shoulder portions,” in line 13, it is unclear to which at least one of the two shoulder portions claim the at least one of the two shoulders - - .
Amended claim 24 recites the limitation, “an intermediate section of at least one of the two shoulders.”  However because claim 17 recites “at least one of the two shoulder portions,” in line 12, it is unclear to which at least one of the two shoulder portions claim 24 is referring.   For the purposes of examination, the examiner is interpreting the claim as referring to - - the at least one of the two shoulders - - .
Amended claim 32 recites the limitation "to reduce the stress on the at least one of the two seal portions" in lines 20- 21.  There is insufficient antecedent basis for this limitation in the claim.
Amended claim 32 recites “one of the two shoulder portions” in line 6.  Since line 11 recites, “two shoulder portions,” the recitation in line 6 lacks antecedent basis.  For the purposes of examination, the added claim language starting at line 6 and ending at line 10 is being interpreted as being added after the line 11 recitation of “two shoulder portions.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4- 5, 11- 12, 16- 17, 19- 20, 23- 24, 27- 28 and 30- 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trinidad (US Pub. No. 2006/0135980 A1) in view of Alpini et al. (US Pub. No. 2008/0097301 A1) (hereinafter “Alpini ‘301”).

    PNG
    media_image2.png
    569
    875
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    846
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    713
    848
    media_image4.png
    Greyscale

Regarding claims 1 and 30, Trinidad discloses a balloon comprising:
a body portion (26, 34, 42) (Fig. 4) inflatable to a first diameter (P. [0047]);
two seal portions (22, 46) (Fig. 4) that extend horizontally, each having a second diameter smaller than the first diameter; and
two shoulder portions (30, 38) (Fig. 4), each of the two shoulder portions (30, 38) defining a transition between the first diameter of the body portion (26, 34, 42) and the second diameter of the two seal portions (P. [0047]), one of the two shoulder portions (30) positioned between an outer edge of the body portion (OE1) and a longitudinally offset inner edge of one of the two seal portions (IE1) and the other of the two shoulder portions (38) positioned between another outer edge of the body portion (OE2) and a longitudinally offset inner edge of the other of the two seal portions (IE2) (See Annotated Fig. 4),
wherein at least one of the two shoulder portions (30, 38) comprises a load sharing member (60) (Fig. 4) that imparts a load sharing geometry to the at least one of the two shoulder portions (30, 38), wherein the load sharing member (60) extends only along the at least one shoulder portion (30, 38) towards at least one of the two seal portions (22, 46) and not over the body portion (26, 34, 42) (See Fig. 4) (P. [0049]),
wherein at least a portion of the load sharing member (60) comprises a material that is less distensible than the ePTFE of the body portion (26, 34, 42), and the material inhibits distension of the at least one of the two shoulder portions (30, 38) beyond an intermediate diameter between the first diameter and the second diameter to reduce stress on the at least one of the two seal portions (22, 46) (P. [0028] - -Implements 60 
wherein the at least one of the two shoulder portions (30, 38) comprises a stepped geometry (P. [0025] - - stepped down region having an inflated diameter less than adjacent regions) to form a single circumferential step at the intermediate diameter defined by a first shoulder section (H) (See Annotated Fig. 4) that extends horizontally and a second shoulder section (V) (See Annotated Fig. 4) that extends vertically such that the shoulder sections (H, V) are perpendicular to each other (Ps. [0034], [0038], [0049] - - outer edge 61 of implement 60 extends horizontally (parallel to the central longitudinal axis) on stepped down region to form shoulder sections that are perpendicular to each other as indicated in Annotated Fig. 4).  
Should applicant argue that Trinidad does not inherently disclose shoulder sections that are perpendicular to each other, the Office respectfully submits that because applicant’s own Specification (P. [0024]) recites that, “the stepped balloon shoulder 110 can comprise at least two sections forming an angle of about 90 degrees adjacent the ridge, yet other angles greater than or less than 90 degrees are within the scope of the present disclosure,” there is no criticality to the claim limitation that the shoulder sections are perpendicular to each other.  Additionally, modifying the shoulder sections disclosed by Trinidad such that they are perpendicular to each other would not adversely affect the Trinidad device because Trinidad specifically recites that the shoulders portions are stepped (Trinidad - - P. [0025]).  It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to dimension the stepped shoulder of the balloon disclosed by Trinidad to have shoulder 
Further, it would have been obvious to one having ordinary skill in the art at the time applicant’s invention was made to cause the device of Trinidad to have shoulder sections that are parallel to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 SPQ 232 (1984).  In the instant case, the device of Trinidad would not operate differently with the claimed shoulder section angle since the stepped shoulder is intended to have an outer edge that is parallel to the central longitudinal axis in order to dilate a lesion (Ps. [0033] - [0034]) and the balloon would function appropriately with shoulder sections that are perpendicular to each other.  Further, applicant places no criticality on the angle claimed, indicating simply that the angle may be “greater than or less than 90 degrees.” (Specification P. [0024]). 
Trinidad further disclosing that the balloon body portion may be made of any suitable balloon materials and combination thereof, including but not limited to 
(claims 1 and 30) the balloon body portion comprising a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE).
However, Alpini ‘301 teaches a balloon (1) (Figs. 1) comprising an expanded polytetrafluoroethylene (ePTFE) composite wrap (2) (Figs. 1, 5- 9) (Ps. [0029], [0052])
(claim 1) a body portion (B1) (See Annotated Fig. 4) inflatable to a first diameter (D1) (See Annotated Fig. 4) and comprising a wrapped polymeric material (2, 6) (Figs. 1- 3, 5- 9), the wrapped polymeric material (2) comprising expanded polytetrafluoroethylene (ePTFE);
(claim 30) when Alpini is combined with Trinidad, the wrapped polymeric material (2) extends beyond the body portion of the balloon (B1) to form the two shoulder portions (P2) (See Annotated Fig. 4 - - including shoulder portions 9) (P. [0029]), and further wherein the load sharing member associated with Trinidad is defined by a region of the wrapped polymeric material (2) that is densified (P. [0029] - - membrane 4 is coated with a polymer coating 5 on at least one side and imbibed throughout the membrane to form a strong thin composite film 6 as shown in Fig. 2 is interpreted as wrapped polymeric material that is densified).
It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to make the balloon body portion associated with Trinidad out of a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE), the body portion extending to 
Regarding claim 4, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 1, Trinidad further disclosing wherein the load sharing member (60) comprises a structural reinforcement (Ps. [0028], [0030]).
Regarding claim 5, in light of the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 1, Trinidad further disclosing wherein the load sharing member (60) extends along a substantial portion of at least one of the shoulder portions (30, 38) (See Fig. 4) (P. [0034]).
Regarding claim 11, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 1, Trinidad further disclosing wherein the load sharing member (60) is isolated to an intermediate section of the at least one of the two shoulder portions (30, 38) (P. [0034] – since implement 60 may be segmented along its length, load sharing member 
Regarding claim 12, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 1, Trinidad further disclosing wherein the load sharing member (60) comprises a material that is a higher durometer than the wrapped polymeric material of the body portion taught by Alpini (Ps. [0028], [0030] - - material including nitinol has higher durometer than polymeric material).
Regarding claim 16, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 1, Trinidad further disclosing wherein the load sharing member (60) comprises a nitinol reinforcement (P. [0030]).
Regarding claims 17 and 31, Trinidad discloses a balloon comprising:
a body portion (26, 34, 42) (Fig. 4) inflatable to a first diameter (P. [0047]) comprising a wrapped polymeric material comprising (ePTFE);
two seal portions (22, 46) (Fig. 4), each having a second diameter smaller than the first diameter; and
two shoulder portions (30, 38) (Fig. 4), each of the two shoulder portions (30, 38) defining a transition between the first diameter of the body portion (26, 34, 42) and the second diameter of the two seal portions (P. [0047]), one of the two shoulder portions (30) positioned between an outer edge of the body portion (OE1) and a longitudinally offset inner edge of one of the two seal portions (IE1) and the other of the two shoulder portions (38) positioned between another outer edge of the body portion (OE2) and a longitudinally offset inner edge of the other of the two seal portions (IE2) (See Annotated Fig. 4),

wherein at least a portion of the load sharing member (60) comprises a material that is less distensible than the ePTFE of the body portion (26, 34, 42), and the material inhibits distension of the at least one of the two shoulder portions (30, 38) beyond an intermediate diameter between the first diameter and the second diameter to reduce stress on the at least one of the two seal portions (22, 46) (P. [0028] - -Implements 60 may serve a variety of purposes, such as stiffening the balloon and may comprise a stiffening member 64 which may provide additional stiffness to the balloon 10), and
wherein the at least one of the two shoulder portions (30, 38) comprises a stepped geometry (P. [0025] - - stepped down region having an inflated diameter less than adjacent regions) upon inflation of the balloon (10) (Fig. 4) to form a single circumferential step at the intermediate diameter wherein the shoulder portions (30, 38) define a first shoulder section (H) (See Annotated Fig. 4) that extends horizontally and a second shoulder section (V) (See Annotated Fig. 4) that extends vertically such that the shoulder sections (H, V) are perpendicular to each other (Ps. [0034], [0038], [0049] - - outer edge 61 of implement 60 extends horizontally (parallel to the central longitudinal axis) on stepped down region to form shoulder sections that are perpendicular to each other as indicated in Annotated Fig. 4).  
Should applicant argue that Trinidad does not inherently disclose shoulder sections that are perpendicular to each other, the Office respectfully submits that 
Further, it would have been obvious to one having ordinary skill in the art at the time applicant’s invention was made to cause the device of Trinidad to have shoulder sections that are parallel to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 SPQ 232 (1984).  In the instant 
Trinidad further disclosing that the balloon body portion may be made of any suitable balloon materials and combination thereof, including but not limited to thermoplastic polymers, thermoplastic elastomers, polyethylene, and various co-polymers and blends of polyethylene (P. [0061]), but Trinidad does not disclose 
(claims 17 and 31) the balloon body portion comprising a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE).
However, Alpini ‘301 teaches a balloon (1) (Figs. 1) comprising an expanded polytetrafluoroethylene (ePTFE) composite wrap (2) (Figs. 1, 5- 9) (Ps. [0029], [0052])
(claim 17) a body portion (B1) (See Annotated Fig. 4) inflatable to a first diameter (D1) (See Annotated Fig. 4) and comprising a wrapped polymeric material (2, 6) (Figs. 1- 3, 5- 9), the wrapped polymeric material (2) comprising expanded polytetrafluoroethylene (ePTFE);
(claim 31) when Alpini is combined with Trinidad, the wrapped polymeric material (2) extends beyond the body portion of the balloon (B1) to form the two shoulder portions (P2) (See Annotated Fig. 4 - - including shoulder portions 9) (P. 
It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to make the balloon body portion associated with Trinidad out of a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE) taught by Alpini ‘301 because it would allow the composite material to withstand very high hoop stress in the inflated balloon configuration and it would make it possible for very thin layers to be used, which reduces the deflated balloon profile.  The motivation for the modification would have been to enable a balloon to be positioned in small arteries or veins or orifices without creasing or causing damage to the wall of the vessel (Alpini - - P. [0052]).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the balloon associated with Trinidad out of wrapped ePTFE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 17, Trinidad further disclosing wherein the load sharing member (60) comprises a structural reinforcement (Ps. [0028], [0030]).
Regarding claim 23, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 17, Trinidad further disclosing wherein the load sharing member (60) comprises a material that is a higher durometer than the wrapped polymeric material of the body portion taught by Alpini (Ps. [0028], [0030] - - material including nitinol has higher durometer than polymeric material).
Regarding claim 24, in light of the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 17, Trinidad further disclosing wherein the load sharing member (60) is isolated to an intermediate section of the at least one of the two shoulder portions (30, 38) (P. [0034] – since implement 60 may be segmented along its length, load sharing member (60) is capable of being isolated to an intermediate section of the at least one of two shoulder portions (30, 38). 
Regarding claim 27, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 17, Trinidad further disclosing wherein the load sharing member (60) is located outside of the body portion of the balloon (26, 34, 42) (See Fig. 4).
Regarding claim 28, Trinidad in view of Alpini ‘301 discloses the apparatus of claim 17, Trinidad further disclosing wherein the load sharing member (60) comprises a nitinol reinforcement (P. [0030]).
Regarding claim 32, in light of the 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above, Trinidad discloses a balloon comprising:
a body portion (26, 34, 42) (Fig. 4) inflatable to a first diameter (P. [0047]) comprising a wrapped polymeric material comprising (ePTFE);

two shoulder portions (30, 38) (Fig. 4), each defining a transition between the first diameter of the body portion and the second diameter of the two seal portions (P. [0047]),
wherein at least one of the two shoulder portions (30, 38) comprises a load sharing member (60) (Fig. 4) that imparts a load sharing geometry to the one of the two shoulder portions, wherein the load sharing member is isolated to the shoulder portion (30, 38) and extends only along the shoulder portion towards one of the two seal portions (See Fig. 4) (P. [0049]),
wherein at least a portion of the load sharing member (60) comprises a material that is less distensible than the ePTFE of the body portion (26, 34, 42), and the material inhibits distension of the at least one of the two shoulder portions (30, 38) beyond an intermediate diameter between the first diameter and the second diameter to reduce stress on the at least one of the two seal portions (22, 46) (P. [0028] - -Implements 60 may serve a variety of purposes, such as stiffening the balloon and may comprise a stiffening member 64 which may provide additional stiffness to the balloon 10), and

Should applicant argue that Trinidad does not inherently disclose shoulder sections that are perpendicular to each other, the Office respectfully submits that because applicant’s own Specification (P. [0024]) recites that, “the stepped balloon shoulder 110 can comprise at least two sections forming an angle of about 90 degrees adjacent the ridge, yet other angles greater than or less than 90 degrees are within the scope of the present disclosure,” there is no criticality to the claim limitation that the shoulder sections are perpendicular to each other.  Additionally, modifying the shoulder sections disclosed by Trinidad such that they are perpendicular to each other would not adversely affect the Trinidad device because Trinidad specifically recites that the shoulders portions are stepped (Trinidad - - P. [0025]).  It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to dimension the stepped shoulder of the balloon disclosed by Trinidad to have shoulder sections that are perpendicular to each other because it would allow the horizontal edge to be desirably located radially outward from the outer surface of the stepped down 
Further, it would have been obvious to one having ordinary skill in the art at the time applicant’s invention was made to cause the device of Trinidad to have shoulder sections that are parallel to each other since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 SPQ 232 (1984).  In the instant case, the device of Trinidad would not operate differently with the claimed shoulder section angle since the stepped shoulder is intended to have an outer edge that is parallel to the central longitudinal axis in order to dilate a lesion (Ps. [0033] - [0034]) and the balloon would function appropriately with shoulder sections that are perpendicular to each other.  Further, applicant places no criticality on the angle claimed, indicating simply that the angle may be “greater than or less than 90 degrees.” (Specification P. [0024]). 
Trinidad further disclosing that the balloon body portion may be made of any suitable balloon materials and combination thereof, including but not limited to thermoplastic polymers, thermoplastic elastomers, polyethylene, and various co-polymers and blends of polyethylene (P. [0061]), but Trinidad does not disclose the 
However, Alpini ‘301 teaches a balloon (1) (Figs. 1) comprising an expanded polytetrafluoroethylene (ePTFE) composite wrap (2) (Figs. 1, 5- 9) (Ps. [0029], [0052]).
It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to make the balloon body portion associated with Trinidad out of a wrapped polymeric material, the wrapped polymeric material comprising expanded polytetrafluoroethylene (ePTFE) taught by Alpini ‘301 because it would allow the composite material to withstand very high hoop stress in the inflated balloon configuration and it would make it possible for very thin layers to be used, which reduces the deflated balloon profile.  The motivation for the modification would have been to enable a balloon to be positioned in small arteries or veins or orifices without creasing or causing damage to the wall of the vessel (Alpini - - P. [0052]).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the balloon associated with Trinidad out of wrapped ePTFE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 13 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trinidad (US Pub. No. 2006/0135980 A1) in view of Alpini et al. (US Pub. No. 2008/0097301 A1) as applied to claim 1 above, and in further view of Alpini et al. (US Pub. No. 2010/0049123 A1) (hereinafter “Alpini ‘123”)
Regarding claims 13 and 25, Trinidad in view of Alpini ‘301 disclose the apparatus of claims 1 and 17 respectively, Trinidad further disclosing that the load sharing member (60) comprises stiffening member 64 which comprises a plastic or polymeric material (P. [0030]), but Trinidad does not disclose wherein the load sharing member comprises at least one of densified ePTFE or imbibed ePTFE.
However, Alpini ‘123 teaches a balloon with a non-distending region made of imbibed ePTFE (Ps. [0017], [0027]).
It would have been obvious to one having ordinary skill in the art before the applicant’s invention was made to make the load sharing member associated with Trinidad in view of Alpini ‘301 out of an ePTFE imbibed with at least some elastomer, the mass and thickness of the elastomer imbibed ePTFE varying depending on the desired application, because it would allow the creation of a load sharing member which is less distensible than the (also elastomer imbibed ePTFE) material of the body portion (Alpini ‘123 - - Ps. [0017]- [0018]).  The motivation of the modification would have been to size and wrap a load sharing member to a desired width on the balloon, thereby creating a desired less distensible layer (Alpini ‘123- - Ps. [0017] - [0018]).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the load sharing member associated with Trinidad in view of Alpini ‘301 out of an elastomer imbibed ePTFE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771